Citation Nr: 9927019	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to service connection for claimed residuals of 
frozen feet.




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel		



INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952 and from May 1954 to October 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the RO 
denying service connection for frozen feet.  

The Board notes that in the veteran's substantive appeal he 
raised additional claims of pain in his hands, legs, and back 
due to exposure to cold weather.  These additional claims are 
referred to the RO for appropriate action.  



FINDING OF FACT

The veteran's claim of service connection for residuals of 
frozen feet is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for residuals of frozen feet.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although the service medical records do not establish in-
service treatment for frozen feet, the veteran alleges that 
he experienced frozen feet in Korea (1950) and Germany 
(1955).  The veteran's allegations of  frozen feet in Korea 
are supported in the record by corroborating lay statements.  
The evidence includes the opinion of a podiatrist stating the 
probability that the condition is related to cold exposure 
and nerve damage.  The evidence also includes the evaluation 
of an orthopedic surgeon stating that the condition is 
probably "due to terminal nerve lesion secondary to 
frostbite."  Finally, while the VA examining physician's 
assistant found no pathology, the examination report was non-
responsive to the private medical evidence the veteran had 
previously provided.  

In light of the veteran's allegations of in-service frozen 
feet and the private medical evidence indicating that the 
condition is probably due to cold exposure, the Board finds 
the claim of service connection for residuals of frozen feet 
to be well grounded. 38 U.S.C.A. 5107(a); 38 C.F.R. 
§ 3.303(d).  



ORDER

As the claim of service connection for residuals of frozen 
feet is well grounded, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  



REMAND

The veteran states that, in November 1950, while serving in 
Korea, he was exposed to temperatures of thirty to forty 
degrees below zero.  The veteran also asserts that he 
experienced frozen feet again while in Germany during "Cold 
Weather Indoctrination" in early 1955.  The service medical 
records for 1950 and 1955 do not indicate treatment for 
frozen feet or exposure to cold weather.  

The October 1956 report of separation medical examination 
does not note injuries to the veteran's feet.  

The record includes a signed statement from a witness, 
conveying that he served in the communications tent and 
received a weather forecast that the temperature in November 
1950 was forecast at thirty to forty degrees below zero.  The 
statement mentions that the veteran, as a jeep driver, was 
exposed to the cold for several hours and later experienced 
trouble walking.  Finally, the witness states that, upon 
returning from Korea, they both discovered that some service 
records had been lost.  

The record includes a signed statement from Colonel John L. 
Blackwell reporting that he served with the claimant and that 
the weather was thirty to forty degrees below zero when the 
appellant's feet were frozen.  

The radiology report of a January 1997 examination by the 
private referring physician indicated scattered mild 
degeneration of the veteran's left foot.  The report of a 
July 1997 examination by a private orthopedist indicated that 
the numbness of the veteran's heels was probably "due to 
terminal nerve lesion secondary to frostbite."  The report 
of a November 1997 orthopedic examination by a private 
physician indicates that, although many causes for numbness 
in both heels were possible, cold exposure seemed to be the 
cause.  

The report of a September 1998 VA examination included the 
veteran's history of exposure to cold weather and that, after 
an examination for the 1955 exposure, his job was changed to 
cook due to poor circulation.  The examination report 
concludes that, after an examination of the veteran's feet, 
no pathology or neurological defects were found.  

Given the contradictory VA and private medical evidence, the 
veteran should be afforded a VA orthopedic examination.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for foot disorders since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a comprehensive VA orthopedic and any 
other relevant specialist examination to 
determine the nature and likely etiology 
of the claimed foot disorder.  The claims 
folder must be made available to and 
reviewed by the examiners, and the 
examiners should report whether the 
claims folder was indeed available and 
reviewed.  Based on their review of the 
case, the examiners should provide an 
opinion as to whether it is at least as 
likely as not that any current disability 
of the veteran's feet is related to 
frozen feet in service, as claimed by the 
veteran.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







